           Case 1:19-cr-00513-SHS Document 63 Filed 01/07/21 Page 1 of 1

                                      SEWARD & KISSEL LLP

                                      ONE BATTERY PARK PLAZA
                                     NEW YORK, NEW YORK 10004

    RITA M. GLAVIN                      TELEPHONE: (212) 574-1200                        901 K STREET, NW
       PARTNER                           FACSIMILE: (212) 480-8421                    WASHINGTON, D.C. 20005
      (212) 574-1309                                                                TELEPHONE: (202) 737-8833
                                            WWW.SEWKIS.COM
    glavin@sewkis.com                                                                FACSIMILE: {202) 737-5184




                                                          January 6, 2021

VIAECF
                                                                            MEMO ENDORSED
Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

              Re:       United States v. Rakim Brown. 19 Cr. 513 (SHS)

Dear Judge Stein:

           I represent Rakim Brown in the above-referenced matter and write to respectfully
request that the Court modify by one week the current schedule for motions in limine, proposed
jury charges, and proposed voir dire. Thus, instead, of filing motions, charge requests, and voir
dire requests on 1/8/21, with motion responses due on 1/15/21 and any replies due on 1/22/21, the
defense requests that all of the dates be extended one additional week (i.e., filing on 1/15/21,
responses 1/29/21, and replies 2/5/21).

             I made this request for two reasons: (1) due to other professional obligations, I need
additional time to prepare those various filings; and (2) I would like additional time to confer with
the Government on the issue of potential motions and charge requests in an effort to narrow issues
if possible. The Government consents to this request.

             Trial is scheduled for March 30, 2021.

                                                          Respectfully submitted,



                                                          Rita M. Glavin



cc: AUSAs Alexandra Rothman and Mathew Adams (email)

                                         The request to extend the dates is granted.

                                         Dated: New York, New York
                                                January 7, 2021
